Citation Nr: 1416776	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  08-14 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating greater than 50 percent for service-connected posttraumatic stress disorder (PTSD) from May 15, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to October 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  In that decision, the RO continued a 30 percent disability rating for PTSD.  An April 2011 rating decision increased the disability rating to 50 percent, effective May 15, 2010.  

In September 2011, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.

This matter was previously before the Board in November 2011 at which time it awarded a 50 percent disability rating prior to May 15, 2010, and remanded the issue of entitlement to a disability rating greater than 50 percent for service-connected PTSD from May 15, 2010.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  




REMAND

The last remand directed that the agency of original jurisdiction associate all recent VA records with the claims file and afford the Veteran a new VA examination.  The Veteran was given a VA examination in February 2012 and Virtual VA reflects that VA records were added to the file in December 2011 and 2012.  

After the September 2012 Supplemental Statement of the Case was issued, the Veteran wrote to say that he had been hospitalized for PTSD in June 2012.  A July 2013 RO rating decision notes three hospitalizations for PTSD for the Veteran - from June to August 2012; January to March 2013; and April to August 2013.  No VA records from 2013 are in the claims file.  While the July 2013 RO rating decision shows that the Veteran was given temporary total disability rating for each hospitalization period, his service-connected PTSD is still rated at 50 percent overall.

Under the circumstances, the Board finds that a contemporaneous VA examination is warranted and that, again, all updated VA records should be associated with the file.  

Accordingly, the case is REMANDED for the following action:

1. The agency of original jurisdiction shall ensure that all VA treatment records from May 2010 to the present are associated with the file; ensure 38 C.F.R. § 3.159(c)(1) is followed.  If any records are unavailable, notify the Veteran in accordance with  38 C.F.R. § 3.159(e) (2013).  

2.  The agency of original jurisdiction shall schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected PTSD, to include whether such disability impacts his ability to work.  The claims file  and a copy of this remand must be made available to the examiners in conjunction with the examination.  A notation to the effect that a records review took place should be included.  

The examiner is requested to determine: 

	all current manifestations associated with the Veteran's service-connected PTSD and to comment on their severity; 

	the degree of social and functional impairment caused by the Veteran's PTSD currently; 

	the current Global Assessment of Functioning (GAF) scale score; and 

	an opinion regarding PTSD's impact on the Veteran to maintain substantially gainful employment.  

A complete rationale for all opinions expressed should be provided.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

4.  The agency of original jurisdiction shall then readjudicate the Veteran's claim of entitlement to a disability rating greater than 50 percent for PTSD from May 15, 2010.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

